SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G* (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2. (Amendment No. )* + Gold Reserve Inc. (Name of Issuer) Class A Common Stock, no par value per share (Title of Class of Securities) 38068N108 (CUSIP Number) April 28, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ý Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). + This Schedule 13G amends the Schedule 13D filed by the reporting persons on April 29, 2011. CUSIP No. 38068N108 13G Page 2 of 11 pages Names of Reporting Persons STEELHEAD PARTNERS, LLC Check the Appropriate Box if a Member of a Group (See Instructions) (a) £ (b) £ SEC Use Only Citizenship or Place of Organization Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH Sole Voting Power 1 Shared Voting Power 0 Sole Dispositive Power 1 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 1 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ Percent of Class Represented by Amount in Row (9) 19.7% 1 Type of Reporting Person (See Instructions) IA 1 Consistent with the position taken by the issuer in its Schedule 14A filed with the Securities and Exchange Commission on April 29, 2011, 4,024,005 shares of the issuers Class A common stock (the Convertible Note Shares) that may be issued to Steelhead Navigator (as defined below) upon the conversion of certain convertible notes held by Steelhead Navigator (the Convertible Notes) are not included in this Schedule 13G because the receipt of such Convertible Note Shares is contingent upon the issuers determination, in its sole discretion, to deliver the Convertible Note Shares instead of cash upon conversion of the Convertible Notes. CUSIP No. 38068N108 13G Page 3 of 11 pages Names of Reporting Persons JAMES MICHAEL JOHNSTON Check the Appropriate Box if a Member of a Group (See Instructions) (a) £ (b) £ SEC Use Only Citizenship or Place of Organization United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH Sole Voting Power 0 Shared Voting Power 1 Sole Dispositive Power 0 Shared Dispositive Power 1 Aggregate Amount Beneficially Owned by Each Reporting Person 1 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ Percent of Class Represented by Amount in Row (9) 19.7% 1 Type of Reporting Person (See Instructions) IN/HC 1 Consistent with the position taken by the issuer in its Schedule 14A filed with the Securities and Exchange Commission on April 29, 2011, 4,024,005 shares of the issuers Class A common stock (the Convertible Note Shares) that may be issued to Steelhead Navigator (as defined below) upon the conversion of certain convertible notes held by Steelhead Navigator (the Convertible Notes) are not included in this Schedule 13G because the receipt of such Convertible Note Shares is contingent upon the issuers determination, in its sole discretion, to deliver the Convertible Note Shares instead of cash upon conversion of the Convertible Notes. CUSIP No. 38068N108 13G Page 4 of 11 pages Names of Reporting Person s BRIAN KATZKLEIN Check the Appropriate Box if a Member of a Group (See Instructions) (a) £ (b) £ SEC Use Only Citizenship or Place of Organization United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH Sole Voting Power 0 Shared Voting Power 1 Sole Dispositive Power 0 Shared Dispositive Power 1 Aggregate Amount Beneficially Owned by Each Reporting Person 1 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ Percent of Class Represented by Amount in Row (9) 19.7% 1 Type of Reporting Person (See Instructions) IN/HC 1
